Per Curiam.

On December 7, 1998, relator, Office of Disciplinary Counsel, filed a complaint with the Board of Commissioners on Grievances and Discipline of the Supreme Court against respondent, Monica Ann Hansen Klaas of Wooster, Ohio, Attorney Registration No. 0065095, alleging that she had violated the following Disciplinary Rules of the Code of Professional Responsibility: DR 1-102(A)(3) (engaging in illegal conduct involving moral turpitude), 1-102(A)(4) (engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation), 1-102(A)(5) (engaging in conduct prejudicial to the administration of justice), and 1-102(A)(6) (engaging in conduct that adversely reflects on the lawyer’s fitness to practice law). Respondent answered, and the matter was heard by a panel of the board on March 31, 2000.
The panel found that on August 20, 1997, respondent acquired information that the FBI and local law enforcement agencies would soon be conducting a drug raid in Wooster, Ohio. Upon receiving this information, respondent notified a former client about the upcoming drug raid. Because she suspected her former client to be a drug dealer, she advised him to “clean up his act” or to be “squeaky clean,” which suggested to him that he dispose of any drugs in his possession before the drug raid. The raid occurred on August 21, 1997, and respondent’s former client was arrested the following day. At that time the former client agreed to cooperate with law enforcement authorities and testify against respondent. As a result, respondent was convicted of attempted obstruction of justice, sentenced to six months in jail, and fined $1,000.
The panel concluded that respondent’s actions violated DR 1-102(A)(4), 1-102(A)(5), and 1-102(A)(6), but found that there was insufficient evidence to *87conclude that respondent violated DR 1-102(A)(3). In mitigation, the panel found that respondent cooperated with relator in its investigation. It also noted that she served time in jail for her conduct and while incarcerated performed community service for a legal aid society. The panel further found that respondent’s actions did not involve any malicious intent but that she had simply exercised poor judgment. Observing that respondent was extremely remorseful, the panel recommended that she be suspended from the practice of law for one year with six months stayed, during which time she would be on probation. The panel also recommended that relator select a monitor to assist respondent in exercising proper judgment and maintaining professional distance from her clients. The board adopted the findings, conclusions, and recommendations of the panel.
We adopt the findings and recommendations of the board. However, in addition to the board’s conclusion that respondent violated DR 1 — 102(A)(4), 1-102(A)(5), and 1-102(A)(6), we conclude that respondent’s conduct involved moral turpitude and violated DR 1-102(A)(3).
In reaching this latter conclusion, we reject relator’s position that a conviction for obstruction of justice or attempted obstruction of justice is a per se violation of DR 1-102(A)(3). We have previously stated that “proof of a criminal conviction is generally not conclusive of the issue of moral turpitude * * *. Rather, where moral turpitude is disputed, an independent review of the circumstances underlying criminal convictions is necessary to determine if they manifest the requisite lack of social conscience and depravity beyond any established criminal intent.” Disciplinary Counsel v. Burkhart (1996), 75 Ohio St.3d 188, 191, 661 N.E.2d 1062, 1065. In other words, a conclusion that an attorney has violated DR 1-102(A)(3) is to be made on a case-by-case basis.
We have held that acts of moral turpitude “must be measured against the accepted standards of morality, honesty, and justice prevailing upon the community’s collective conscience.” Id. Additionally, in determining whether the acts of an attorney constitute moral turpitude, we place special emphasis on the status of an attorney in relation to the public at large. Attorneys assume a “position of public trust” and are in a “position of responsibility to the law itself, and any disregard thereof by him is much more heinous than that by the layman.” Cincinnati Bar Assn. v. Shott (1967), 10 Ohio St.2d 117, 131, 39 O.O.2d 110, 119, 226 N.E.2d 724, 733.
The circumstances in this case indicate that by her conduct respondent disregarded the standards of morality, honesty, and justice to which an attorney must adhere. Here, respondent attempted to undermine the effectiveness of a drug raid conducted by federal and local law enforcement officers by secretly informing a former client about the imminent raid. Respondent thereby disre*88garded her duty to faithfully uphold the law and attempted to use her status as an attorney to obstruct justice. This conduct did involve moral turpitude.
Respondent is hereby suspended from the practice of law in Ohio for one year with six months of the suspension stayed. Additionally, the stayed part of her suspension shall be a period of probation during which respondent shall work with a monitor chosen by relator to assist her in maintaining professional relationships with her clients. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.
Cook, J., concurs in judgment.